Citation Nr: 0705714	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-15 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction to include as secondary to diabetes mellitus, 
Type II.  

2.  Entitlement to service connection for peripheral 
neuropathy to include as secondary to diabetes mellitus, Type 
II.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Cleveland, 
Ohio Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a November 2005 rating decision, service connection for 
peripheral vascular disease of the right and left lower 
extremities was granted by the RO; each was assigned a 
separate 20 percent disability evaluation.


FINDINGS OF FACT

1.  Erectile dysfunction is not due to disease or injury 
during service and is not related to service-connected 
diabetes mellitus, Type II.

2.  The veteran does not currently have peripheral 
neuropathy.  


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2006).

2.  Peripheral neuropathy was not incurred or aggravated in 
active service nor is it proximately due to, the result of, 
or aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006). 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Erectile Dysfunction

The service medical records revealed that the veteran was 
examined in May 1967.  Examination of the genitourinary 
system was normal.  The veteran underwent a discharge 
examination in January 1969.  On his Report of Medical 
History, the veteran did not report any problem regarding his 
genitourinary system.  Physical examination of the 
genitourinary system was normal.  

In 2004, correspondence from B.R., M.D., reflected that the 
veteran had developed diabetes mellitus.  This diagnosis was 
confirmed in VA records.  Service connection was granted for 
diabetes mellitus, Type II.  The veteran asserts that he has 
erectile dysfunction as secondary to diabetes mellitus, Type 
II.  The veteran is competent to report erectile dysfunction.  
However, he is not competent to provide an opinion regarding 
the etiology thereof.  See Espiritu.  

In March and May 2004 correspondence, Dr. R. indicated that 
the veteran suffered from various complications of diabetes 
mellitus, to include erectile dysfunction.  However, this 
physician did not provide any basis for his opinion.  

In order to resolve whether the veteran has erectile 
dysfunction which is related to his diabetes mellitus, Type 
II, he was afforded a VA examination in July 2004.  This 
examination confirmed that he had erectile dysfunction.  In 
an August 2004 addendum, the examiner opined that it was not 
likely that the veteran's impotence was a result of his 
diabetes mellitus, Type II, based on the short amount of time 
that the veteran had had diabetes mellitus, Type II, and the 
good control that the veteran had over that disease, as shown 
on his low Alc levels.  

At the outset, the Board notes that there is no competent 
medical evidence that the veteran's erectile dysfunction is 
directly related to service.  There was no inservice disease 
or injury to genitourinary system and there is no competent 
medical evidence establishing that erectile dysfunction was 
first manifest during service.  The veteran himself does not 
contend that this is the case.  The veteran believes that he 
has erectile dysfunction which is due to his service-
connected diabetes mellitus, Type II.  However, as noted, he 
is not competent to provide an assessment as to any such 
etiological relationship.  See Espiritu.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Dr. R. did not provide any basis for his statement that the 
veteran had erectile dysfunction due to diabetes mellitus, 
Type II.  The United States Court of Appeals for Veterans 
Claims ("the Court") has recognized that a mere statement 
of opinion, without more, does not provide an opportunity to 
explore the basis of the opinion.  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Thus, although the statement is 
competent evidence, as it was provided by a medical 
professional, the probative value is diminished.  

Conversely, the Board attaches significant probative value to 
the VA examiner's opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The VA examiner determined that there was 
no relationship between the diabetes mellitus Type II and the 
erectile dysfunction.  The VA examiner explained why such a 
relationship did not exist.  He cited to the short duration 
of the diabetes mellitus and the fact that it was currently 
well-controlled.  Therefore, the VA examiner's opinion is the 
most probative evidence in this case.  

Thus, the most probative evidence of record establishes that 
erectile dysfunction is not related to diabetes mellitus, 
Type II.  

Accordingly, service connection is not warranted in this case 
on a direct or on a secondary basis.


Peripheral Neuropathy

The service medical records revealed that the veteran was 
examined in May 1967.  Examination of the upper and lower 
extremities to include the feet was normal.  The veteran 
underwent a discharge examination in January 1969.  On his 
Report of Medical History, the veteran denied neuritis and 
foot trouble and did not report any problem regarding his 
upper or lower extremities.  Physical examination of the 
upper and lower extremities to include the feet was normal.  

As noted, service connection has been granted for diabetes 
mellitus, Type II.  The veteran asserts that he has 
peripheral neuropathy as secondary to diabetes mellitus, Type 
II.  The veteran is competent to report symptoms of 
peripheral neuropathy, however, he has not made any specific 
statements in that regard.  Further, he is not competent to 
provide an opinion regarding the etiology thereof.  See 
Espiritu.  

In March and May 2004 correspondence, Dr. R. indicated that 
the veteran suffered from various complications of diabetes 
mellitus, to include peripheral neuropathy.  Dr. R. did not 
provide any basis for his opinion.  Further, all other 
private and VA medical records did not show that the veteran 
had peripheral neuropathy, despite examinations of the 
extremities and discussions of the veteran's myriad of 
medical problems.  

In order to resolve whether the veteran has peripheral 
neuropathy which is related to his diabetes mellitus, Type 
II, he was afforded a VA examination in July 2004.  The July 
2004 examination resolved that there was no neuropathy at 
this time.  Subsequent medical records support this 
conclusion as peripheral neuropathy was not shown.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In sum, Dr. R. listed peripheral neuropathy as a complication 
of diabetes mellitus.  However, the VA examination in July 
2004 as well as the other medical evidence of record shows 
that the veteran does not have peripheral neuropathy.  

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  Rabideau.  
Absent a current diagnosis, service connection is not 
warranted for peripheral neuropathy.  Should the veteran 
develop this complication, he may again file a claim for 
service connection.


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for erectile dysfunction to include as 
secondary to diabetes mellitus, Type II, is denied.

Service connection for peripheral neuropathy to include as 
secondary to diabetes mellitus, Type II, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


